 

 

Exhibit 10.10

 

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

AMENDMENT NO. 9 TO COLLABORATION AND LICENSE AGREEMENT

 

This Amendment No. 9 to the Collaboration and License Agreement (“Amendment”) is
made and entered into by and between Kyowa Kirin Co., Ltd. (formerly, Kyowa
Hakko Kirin Co., Ltd.), a company organized and existing under the laws of
Japan, with an address at 1-9-2 Otemachi, Chiyoda-ku, Tokyo, 100-0004, Japan
(“KKC”) and Ultragenyx Pharmaceutical Inc., a company organized and existing
under the laws of the State of Delaware, with an address at 60 Leveroni Court,
Novato, California 94949, USA (“UGNX”).

 

RECITALS

 

 

A.

WHEREAS, KKC and UGNX entered into a Collaboration and License Agreement
effective as of August 29, 2013, an Amendment No. 1 to Collaboration and License
Agreement effective as of August 24, 2015, an Amendment No. 2 to Collaboration
and License Agreement effective as of November 28, 2016, an Amendment No. 3 to
Collaboration and License Agreement effective as of September 29, 2017, an
Amendment No. 4 to Collaboration and License Agreement effective as of January
29, 2018, an Amendment No. 5 to Collaboration and License Agreement effective as
of April 30, 2018, an Amendment No. 6 to Collaboration and License Agreement
effective as of February 1, 2019, an Amendment No. 7 to Collaboration and
License Agreement effective as of December 5, 2018, and an Amendment No. 8 to
Collaboration and License Agreement effective as of July 4, 2019 (collectively,
the “Collaboration Agreement”).

 

 

B.

WHEREAS, both Parties wish to further amend the Collaboration Agreement as set
forth below.

 

 

C.

NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, the Parties agree as follows:

 

 

1.

This Amendment shall be effective as of December 23, 2019 (the “Amendment
Effective Date”).

 

 

2.

Any capitalized terms that are not defined in this Amendment will have their
respective meanings set forth in the Collaboration Agreement.

 

 

3.

Section 7.6 of the Collaboration Agreement is hereby deleted in its entirety and
replaced with the following:

“7.6 Taxes.

 

 

--------------------------------------------------------------------------------

 

 

 

7.6.1

Tax Liabilities. Except as provided to the contrary in Section 7.6.3(e) or
otherwise in this Agreement, each Party shall be solely responsible for any and
all Taxes, including, but not limited to, direct Taxes, indirect Taxes, or Taxes
withheld at the source, together with related interest and penalties, if any,
imposed by any government tax authority based upon the facts, circumstances, and
requirements of such Party in respect of amounts arising from this
Agreement.  In the event a Party receives a deficiency notice or similar
correspondence from a government tax authority, the Party whose facts and
circumstances, structure, or tax position (other than in its capacity as a
Withholding Party) resulted in the imposition of the Tax giving rise to the
deficiency notice (the “Liable Party”) shall be responsible for payment of the
deficiency regardless of whether it is the Party that receives the deficiency
notice.  Any Party that receives a deficiency notice, a notice of audit or
investigation or any similar proceeding or notice (a “Tax Notice”) shall use
Commercially Reasonable Efforts to give notice to the Liable Party within ten
(10) days of receiving such Tax Notice; provided, however, that failure to
provide notice to the Liable Party shall not relieve the Liable Party of its
obligations hereunder so long as the Liable Party is not materially prejudiced
by the failure to provide such notice.  If there is a refund of all or any
portion of any Tax paid or otherwise economically borne by the Liable Party,
such refund shall be paid to the Liable Party.  Where a Party pays or otherwise
economically bears a liability for which the other Party is responsible
hereunder, the responsible Party shall indemnify such other Party with respect
to such liability.

 

7.6.2

Tax Payments, Taxes Withheld at the Source, and Deficiencies. The Parties shall
reasonably cooperate in completing and filing documents required under the
provisions of any Applicable Laws in connection with the making of any required
Tax payments or payments of Tax withheld at the source, or in connection with
any claim to an exemption from, reduction of, or a refund or credit for any such
payments to the extent available under Applicable Laws.  If a Party or any of
its Affiliates is required by Applicable Laws to deduct or withhold any Taxes as
a result of this Agreement (the “Withholding Party”), then the Withholding Party
shall make such deduction or withholding and pay the full amount deducted or
withheld to the relevant government tax authority in accordance with Applicable
Laws.  In this event, the Withholding Party shall promptly furnish the Liable
Party with reasonable evidence of such deduction or withholding and payment
thereof to the relevant government tax authority in electronic or written
form.  If it is determined that a Withholding Party was required by Applicable
Laws to deduct or withhold any such Taxes as a result of this Agreement but the
Withholding Party did not deduct or withhold such Taxes, the Withholding Party
shall have the right to make such deduction or withholding from any future
payments made under this Agreement, pay the full amount deducted or withheld to
the government tax authority in accordance with Applicable Laws, and to take any
other actions required to comply with Applicable Laws.  To the extent future
payments under this Agreement are insufficient to satisfy payments of such Taxes
within the time requirement of the government tax authority, then the Liable
Party shall indemnify the Withholding Party in an amount required to fully
satisfy such Tax payments, including any related penalty and interests, within
the

 

 

--------------------------------------------------------------------------------

 

 

 

time requirement of the government tax authority.  Deficiency interest and
penalties, if any, with respect to Tax payments including Tax withholding
payments shall be borne by the Liable Party.

 

7.6.3

Treatment of Royalties and Revenue Shares for Tax Purposes.

(a) To the extent permitted by Applicable Laws, the Parties agree to treat for
income Tax purposes the revenue shares payable pursuant to Section [***] and
subsections [***], [***], [***], [***] and [***] of Section [***] as [***]
within the meaning of Article 12 of the Income Tax Convention for the Avoidance
of Double Taxation between [***] and [***] (“[***] Treaty”) as consideration for
the use of, or the right to use, a patent or patents, a secret process, or
information concerning industrial, commercial or scientific experience within
the meaning of [***] Treaty and any equivalent income tax treaties that may
apply to such payments.

(b) To the extent permitted by Applicable Laws, the Parties agree to treat for
income Tax purposes the revenue shares payable pursuant to Section [***] as
[***].

(c) To the extent permitted by Applicable Laws, the Parties agree to treat for
income Tax purposes the revenue shares payable pursuant to Section [***]and
subsections [***], [***], [***] and [***] of Section [***] as [***] within the
meaning of Article 12 of the Income Tax Convention for the Avoidance of Double
Taxation between [***] and [***] (“[***] Treaty”) as consideration for the use
of, or the right to use, a patent or patents, a secret process, or information
concerning industrial, commercial or scientific experience within the meaning of
[***] Treaty and any equivalent income tax treaties that may apply to such
payments.

(d) For the avoidance of doubt, the Parties do not intend for this Agreement to
[***] for U.S. income tax purposes between the Parties and/or their Affiliates
in respect of the [***] in Section [***] and [***].  The Parties shall file all
tax returns in a manner consistent with such tax treatment, except as may be
required by Applicable Laws.

(e) If the Internal Revenue Service (or a U.S. state or local tax authority)
asserts that [***](such [***], a “[***]”), or [***] at any time, in respect of
this Agreement or [***] in Section [***], the following costs relating to such
audit or other controversy shall be borne by [***] and/or its affiliates: (i)
any Taxes (including any applicable interest, additions to Tax or penalties)
imposed by the Internal Revenue Service (or a U.S. state or local tax authority)
directly relating solely to its assertion that [***] and (ii) any professional
fees relating to the [***] of this Agreement or such [***], including, but in no
way limited to, professional fees relating to the [***] and filing of tax
returns. Notwithstanding the foregoing, and for the avoidance of doubt, any
Taxes that would have been imposed in the absence of any such [***] shall not be
governed by this paragraph 7.6.3(e) but

 

 

--------------------------------------------------------------------------------

 

 

shall be borne in accordance with Sections 7.6.1 and 7.6.2.  If the Internal
Revenue Service (or a U.S. state or local tax authority) asserts that [***], in
respect of the [***] in Section [***], KKC and/or its affiliates shall have the
sole authority to conduct, and undertake the defense of, such tax audit or other
tax controversy, including the settlement and resolution of any such tax audit
or other tax controversy (and KKC and/or its affiliates shall bear any and all
expenses related thereto), except to the extent any tax audit or tax controversy
could reasonably be expected to adversely impact the other Party, in which case
both Parties shall have joint authority to conduct, and undertake the defense
of, such tax audit or tax controversy and each Party shall bear its own
respective costs associated with such tax audit or tax controversy.

(f) If the Internal Revenue Service were to assert that any arrangement pursuant
to this Agreement were to [***], the parties agree that Kyowa Kirin, Inc. will
be designated the “[***]” of such [***] within the meaning of Section [***] of
the Internal Revenue Code of 1986, as amended (and [***] and provisions of
state, local or non-U.S. law).  If an audit relates to a year prior to 2018, KKC
shall act as the “[***]” with respect to such tax matters.

7.6.4.   Cooperation and Costs. The Parties will coordinate and cooperate fully
with each other in exchanging information and providing such assistance as the
other Party may reasonably request in connection with any Tax Notice, filings,
investigation, audits, examinations or other inquiries, appeals, or litigation
by a taxing authority relating to this Agreement.  Except as otherwise provided
in Section 7.6.3(e), the Liable Party, if there is only one, shall have the sole
authority to conduct, and undertake the defense of, any tax audits or other tax
controversies, including the settlement and resolution of any tax audits or
other tax controversies, except to the extent any tax audit or tax controversy
adversely impacts the other Party or if both Parties are potentially Liable
Parties, in which case both Parties shall have joint authority to conduct, and
undertake the defense of, such tax audit or tax controversy and each Party shall
bear its own respective costs associated with such tax audit or tax
controversy.  Any other costs associated with any filings, investigations,
audits, examinations or other inquiries, appeals or litigation, other than the
Tax liability and the costs discussed in the preceding sentence, shall be borne
by the Liable Party, except as otherwise provided in Section 7.6.3(e).”

 

 

4.

Except as expressly provided in this Amendment, all other terms, conditions and
provisions of the Collaboration Agreement shall continue in full force and
effect as provided therein.  

 

 

5.

This Amendment may be executed in identical duplicate copies exchanged by
facsimile or e-mail (PDF form) transmission.  The Parties agree to execute two
identical original copies of this Amendment after exchanging signed facsimile
versions.  Each identical counterpart will be deemed an original, but all of
which together will constitute one and the same instrument.

 

 

 

--------------------------------------------------------------------------------

 

 

[Signatures on Following Page]




 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 9 to
Collaboration and License Agreement to be effective as of the Amendment
Effective Date.

 

 

 

 

 

 

 

 

 

 

 

KYOWA KIRIN CO., LTD.

 

 

 

ULTRAGENYX PHARMACEUTICAL INC.

 

 

 

 

 

By:

 

/s/ Yasuo Fujii

 

 

 

By:

 

/s/ Thomas Kassberg

Name:

 

Yasuo Fujii

 

 

 

Name:

 

Thomas Kassberg

Title:

 

Director,

Business Development Dept.

 

 

 

Title:

 

Chief Business Officer

 

 

 